MEMORANDUM**
Florencio Rumulo Mazariegos-Reyes (“Reyes”), a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming an Immigration Judge’s (“U”) denial of asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
Because the IJ failed to make his credibility determination explicitly adverse, Reyes testimony must be deemed credible. See, e.g., Artiga Turcios v. INS, 829 F.2d 720, 723 (9th Cir.1987). However, the evidence does not compel reversal of the IJ’s finding that Reyes failed to show an objectively reasonable fear of persecution upon return to Guatemala. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (noting that to satisfy the objective component, an alien must show that he has “suffered from past persecution ... or that []he has a good reason to fear future persecution by adducing credible, direct, and specific evidence in the record of facts that would support a reasonable fear of persecution”).
*470By failing to qualify for asylum, Reyes necessarily fails to satisfy the more stringent standard for withholding of removal. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.